              Case 1:21-cv-03867 Document 1 Filed 04/30/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-3867
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 BROOKFIELD PROPERTY PARTNERS LP,                           :   SECURITIES EXCHANGE ACT OF
 JEFFREY BLIDNER, SOON YOUNG                                :   1934
 CHANG, OMAR DA CUNHA, STEPHEN                              :
 DENARDO, LOU MAROUN, LARS                                  :   JURY TRIAL DEMANDED
 RODERT, CAROLINE ATKINSON, DOUG                            :
 MCGREGOR, and MICHAEL WARREN,                              :

                   Defendants.
 --------------------------------------------------------

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Brookfield Property Partners LP

(“BPY or the “Company”) and the members BPY’s board of directors (the “Board” or the

“Individual Defendants” and collectively with the Company, the “Defendants”) for their violations

of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15

U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100, in

connection with the proposed merger between BPY and Brookfield Asset Management Inc.

(“BAM”) and its affiliates (“BAM”).

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form F-4 (the
            Case 1:21-cv-03867 Document 1 Filed 04/30/21 Page 2 of 16




“Registration Statement”) to be filed on April 26, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company unitholders. The Registration

Statement recommends that Company unitholders vote in favor of a proposed transaction whereby

BPY Arrangement Corporation (“Merger Sub”) and BAM have agreed to acquire, directly and

indirectly, all of the issued and outstanding BPY Units and exchangeable limited partnership units

of BPY (the “Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan

of merger the companies entered into (the “Merger Agreement”), each BPY unitholder will have

an option to receive (i) $18.17 in cash, 0.3979 of a BAM class A limited voting share, or 0.7268

of a BPY preferred unit with a liquidation preference of $25.00 per unit (the “Merger

Consideration”).

       3.      As discussed below, Defendants have asked BPY’s unitholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Registration Statement, in violation of Sections 14(a) and 20(a) of

the Exchange Act. Specifically, the Registration Statement contains materially incomplete and

misleading information concerning the analyses performed by the Company’s Conflicts

Committee’s financial advisor, Lazard Frères & Co. LLC (“Lazard”) in support of its fairness

opinion.

       4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s unitholders prior to the forthcoming

unitholder vote so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to BPY’s unitholders or, in the event the




                                                 2
              Case 1:21-cv-03867 Document 1 Filed 04/30/21 Page 3 of 16




Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because BPY’s agent for service is located in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of BPY stocks and has

held such stocks since prior to the wrongs complained of herein.

        10.     Individual Defendant Jeffrey Blidner has been a member of the Board since July

2013.

        11.     Individual Defendant Soon Young Chang has served as a member of the Board

since April 2014.

        12.     Individual Defendant Omar da Cunha has served as a member of the Board since

April 2013.

        13.     Individual Defendant Stephen DeNardo has served as a member of the Board since

April 2013.


                                                   3
              Case 1:21-cv-03867 Document 1 Filed 04/30/21 Page 4 of 16




        14.     Individual Defendant Lou Maroun has served as a member of the Board since April

2013.

        15.     Individual Defendant Lars Rodert has served as a member of the Board since April

2013.

        16.     Individual Defendant Caroline Atkinson has served as a member of the Board since

February 2019.

        17.     Individual Defendant Doug McGregor has served as a member of the Board since

March 2020.

        18.     Individual Defendant Michael Warren has served as a member of the Board since

November 2020.

        19.     Defendant BPY a Bermuda limited partnership and maintains its principal offices

at 73 Front Street, 5th Floor, Hamilton, HM 12, Bermuda and its mailing address is 250 Vesey

Street, 15th Floor, New York, New York 10281. The Company’s stock trades on the NASDAQ

Stock Exchange under the symbol “BPY.”

        20.     The defendants identified in paragraphs 10-18 are collectively referred to as the

“Individual Defendants” or the “Board.”

        21.     The defendants identified in paragraphs 10-19 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        22.     BPY, through its subsidiary Brookfield Property REIT Inc., is one of the world's

premier real estate companies, with approximately $88 billion in total assets. We own and operate

iconic properties in the world's major markets, and our global portfolio includes office, retail,

multifamily, logistics, hospitality, self-storage, triple net lease, manufactured housing and student


                                                 4
               Case 1:21-cv-03867 Document 1 Filed 04/30/21 Page 5 of 16




housing. Brookfield Property Partners is the flagship listed real estate company of Brookfield

Asset Management Inc., a leading global alternative asset manager with over $540 billion in assets

under management. More information is available at www.brookfield.com.

       23.      On April 1, 2021, the Company and BAM jointly announced the Proposed

Transaction:

                BROOKFIELD NEWS, April 01, 2021 (GLOBE NEWSWIRE) --
                Brookfield Asset Management Inc. (“Brookfield”) (NYSE: BAM;
                TSX: BAM.A) and Brookfield Property Partners L.P. (“BPY”)
                (NASDAQ: BPY; TSX: BPY.UN) announced today that they have
                reached agreement for Brookfield to acquire all of the limited
                partnership units of BPY (“BPY units”) at a value of $18.17 per
                BPY unit1 (the “Enhanced Offer”), to be completed by way of an
                Ontario court-approved plan of arrangement (“Arrangement”). This
                represents total consideration of $6.5 billion payable to the
                unitholders of BPY other than Brookfield and its affiliates (“public
                unitholders”). The Enhanced Offer represents an increase of 10%,
                including the appreciation in Brookfield Class A Shares, over the
                non-binding proposal made by Brookfield on January 4, 2021, a
                26% premium to the undisturbed BPY unit price on December 31,
                2020, and a 6% premium to the volume-weighted average price of
                BPY units on the Nasdaq since the announcement made January 4,
                2021.

                The independent members of the BPY Board of Directors (“the
                Directors”) have unanimously approved the transaction and
                recommend that unitholders of BPY do the same. After consultation
                with independent financial and legal advisors, and upon the
                unanimous recommendation of a special committee of independent
                directors, the Directors have concluded that the offer is fair to the
                public unitholders and that the transactions contemplated in the
                Arrangement are in the best interests of BPY.

                Nick Goodman, CFO of Brookfield Asset Management, stated, “We
                are pleased to have reached agreement with BPY’s independent
                directors on a transaction we believe is appealing to BPY
                unitholders in many aspects and allows for greater optionality in
                how we manage our portfolio of high-quality real estate assets. Not
                only can unitholders choose to receive a meaningful portion of their
                consideration in cash at a significant premium, but they will also
                have the option to remain invested in the future upside of our real
                estate business and alternative asset management franchise.”



                                                 5
Case 1:21-cv-03867 Document 1 Filed 04/30/21 Page 6 of 16




 Lazard Frères & Co. LLC (“Lazard”), acting as independent
 valuator and financial adviser to the special committee, has provided
 an opinion to the special committee that, as of March 31, 2021 and
 based upon their analysis and subject to various assumptions,
 qualifications and limitations to be set forth in its written valuation
 report, in addition to other factors that it considered relevant, the fair
 market value of a BPY unit was in the range of $14.00 to $18.50,
 implying a total enterprise value of $67.6 to $72.1 billion. Lazard
 has also provided an opinion to the special committee that, as of
 March 31, 2021 and based upon their analysis and subject to various
 assumptions, qualifications and limitations to be set forth in its
 written fairness opinion letter, in addition to other factors that it
 considered relevant, the consideration being offered to public
 unitholders under the Arrangement was fair, from a financial point
 of view, to such public unitholders. Copies of the Lazard valuation
 report and fairness opinion, and the factors considered by the special
 committee and the Directors as well as other relevant background
 information will be included in the management information
 circular that will be sent to BPY unitholders in advance of the
 special meeting to be called to consider the Arrangement and related
 transactions, which BPY unitholders are encouraged to review.

 Transaction Details

 Subject to pro-ration, BPY unitholders will have the ability to elect
 to receive, per BPY unit, $18.17 in cash, 0.3979 of a Brookfield
 class A limited voting share (“Brookfield Shares”), or 0.7268 of a
 BPY preferred unit with a liquidation preference of $25.00 per unit.
 Pro-ration will be based on a maximum cash consideration of
 approximately 50% of the total value of the BPY units ($3.27 billion
 in total cash payable to public unitholders), a maximum amount of
 Brookfield Shares equal to approximately 42% of the total value of
 the BPY units (59.3 million Brookfield Shares payable to public
 unitholders), and a maximum amount of BPY preferred units with a
 liquidation value of approximately 8% of the total value of the BPY
 units ($500 million in liquidation preference of BPY preferred units
 payable to public unitholders).

 If public unitholders collectively elect to receive in excess of $500
 million in liquidation preference of BPY preferred units, the amount
 of BPY preferred units can increase to a maximum of $1.0 billion in
 liquidation preference, offset against the maximum amount of
 Brookfield Shares. The maximum amount of cash consideration
 would not be affected.

 Implications for Brookfield Property REIT Inc.



                                     6
Case 1:21-cv-03867 Document 1 Filed 04/30/21 Page 7 of 16




 Any holders of the Class A stock of Brookfield Property REIT Inc.
 (“BPYU”) (NASDAQ: BPYU) that do not exchange their shares of
 BPYU Class A stock for BPY units prior to the election deadline
 will receive at closing, in accordance with the terms of the BPYU
 charter, the same per share consideration as will be received by BPY
 unitholders who have not made an election, being a combination of
 approximately 50% cash, 42% Brookfield shares and 8% BPY
 preferred units (subject to pro-ration). The aggregate consideration
 of $6.5 billion payable to BPY unitholders in the transaction
 includes the amount payable to the public holders of shares of
 BPYU Class A stock and the transaction will not be subject to a vote
 of holders of shares of BPYU Class A stock.

 Any holders of shares of BPYU Class A stock who wish to elect
 their preferred form of consideration rather than the default pro-
 rated amounts, and/or vote in favor of or against the Arrangement
 and related transactions, are encouraged to convert their shares of
 BPYU Class A stock into BPY units as soon as possible. Instructions
 on how to do so can be found here.

 Following approval of the Arrangement and related transactions by
 unitholders of BPY, it is expected that the BPYU 6.375% Series A
 Cumulative Redeemable Preferred stock (NASDAQ: BPYUP) will
 be redeemed at its par value of $25.00 per share, plus any accrued
 and unpaid dividends, at or around the closing of the Arrangement.

 Implications for Brookfield Office Property Exchange LP

 The holders of exchangeable limited partnership units of Brookfield
 Office Property Exchange LP will also be entitled to make the same
 elections that can be made by BPY unitholders in the transaction.
 Any holder who does not make an election to participate will have
 his or her units redeemed prior to closing and will receive the same
 default consideration as BPY unitholders.

 Brookfield is not proposing to acquire other securities of BPY and
 its subsidiaries, which are expected to remain outstanding.

 Process and Related Matters

 The Arrangement and related transactions are subject to approval by
 a majority of the public unitholders of BPY, in addition to other
 customary closing conditions including the approval of the Ontario
 Superior Court of Justice. Assuming these conditions are met, the
 Arrangement is expected to close in the third quarter of 2021.




                                  7
             Case 1:21-cv-03867 Document 1 Filed 04/30/21 Page 8 of 16




               Pursuant to the terms of the agreement governing the Arrangement,
               BPY unitholders and holders of shares of BPYU Class A stock and
               exchangeable limited partnership units of Brookfield Office
               Property Exchange LP will not receive further quarterly
               distributions on their securities.

               Torys LLP and Goodwin Procter LLP are serving as legal counsel
               to Brookfield.

               Lazard is serving as financial advisor and Goodmans LLP and
               Latham & Watkins, LLP are serving as legal counsel to BPY’s
               special committee.



                                                ***

       24.     The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that BPY’ unitholders are provided with the material information that has been omitted

from the Registration Statement, so that they can meaningfully assess whether or not the Proposed

Transaction is in their best interests prior to the forthcoming unitholder vote.

B.     The Materially Incomplete and Misleading Registration Statement

       25.     On April 26, 2021, BPY and BAM jointly filed the Registration Statement with the

SEC in connection with the Proposed Transaction. The Registration Statement was furnished to

the Company’s unitholders and solicits the unitholders to vote in favor of the Proposed

Transaction. The Individual Defendants were obligated to carefully review the Registration

Statement before it was filed with the SEC and disseminated to the Company’s unitholders to

ensure that it did not contain any material misrepresentations or omissions. However, the

Registration Statement misrepresents and/or omits material information that is necessary for the

Company’s unitholders to make an informed decision concerning whether to vote in favor of the

Proposed Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections



                                                  8
               Case 1:21-cv-03867 Document 1 Filed 04/30/21 Page 9 of 16




         26.    The Registration Statement fails to provide material information concerning

financial projections by management and relied upon by the Financial Advisors in their analyses.

The Registration Statement discloses management-prepared financial projections for the Company

which are materially misleading. The Registration Statement indicates that in connection with the

rendering of its fairness opinion, that the management prepared certain non-public financial

forecasts (the “Projections”) and provided them to the Board and Lazard by management of BPY

with forming a view about the stand-alone valuation. Accordingly, the Registration Statement

should have, but fails to provide, certain information in the projections that managements provided

to the Board and their financial advisors. Courts have uniformly stated that “projections … are

probably among the most highly-prized disclosures by investors. Investors can come up with their

own estimates of discount rates or [] market multiples. What they cannot hope to do is replicate

management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders

Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

         27.    For the Projections, the Registration Statement provides values for the non-GAAP

(Generally Accepted Accounting Principles) financial metrics for fiscal years 2020 through 2025:

Net Operating Income by segment, and Funds from Operations by segment , but fails to provide

all line items used to calculate these metrics or a reconciliation of these non-GAAP metrics to their

most comparable GAAP measures in direct violation of Regulation G and consequently Section

14(a).

         28.    The Registration Statement also fails to disclose BPY’s estimated future cash flows

that each applicable segment is expected by management of BPY to generate for each of fiscal

years 2021 through 2024, along with all line items used to calculate the figures. Future cash flows

were used by Lazard in its Discounted Cash Flow Analysis.




                                                 9
             Case 1:21-cv-03867 Document 1 Filed 04/30/21 Page 10 of 16




       29.     When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that unitholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       30.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.

       31.     Thus, to cure the Registration Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measures to the most

comparable GAAP measures to make the non-GAAP metrics included in the Registration

Statement not misleading.

Omissions and/or Material Misrepresentations Concerning Financial Analyses

       32.     With respect to Lazard’s Discounted Cash Flow Analysis for BPY, the Registration

Statement fails to disclose: (i) the terminal value of each applicable segment at the end of fiscal



                                                 10
             Case 1:21-cv-03867 Document 1 Filed 04/30/21 Page 11 of 16




year 2024; (ii) the inputs and assumptions underlying the capitalization rates ranging from 5.25%

to 6.25% for the Core Office segment and 6.0% to 6.5% for the Core Retail segment; (iii) the

inputs and assumptions underlying the discount rates ranging from 5.0% to 6.0% for the Core

Office segment and 6.25% to 7.25% for the Core Retail segment; (iv) the outstanding principal

amount of BPY’s share of asset-level debt; (v) the outstanding principal amount of BPY’s share

of corporate debt; (vi) the outstanding principal amount due to the holders of BPY’s capital

securities, as adjusted for mandatorily convertible securities; (vii) the outstanding principal amount

due to the holders of preferred equity; (viii) the outstanding amount due in respect of BPY’s first

quarter dividend; and (ix) BPY’s cash and cash equivalents.

       33.     With respect to Lazard’s Comparable Entities Public Trading Analysis, the

Registration Statement fails to disclose the individual multiples and financial metrics for the

companies observed by Lazard in the analysis.

       34.     With respect to Lazard’s Equity Research Analysts’ Price Targets analysis, the

Registration Statement fails to disclose: (i) the five available public market trading price targets

for PBY units; and (ii) the research analysts referred to in the analysis.

       35.     With respect to Lazard’s Premiums Paid Analysis, the Registration Statement fails

to disclose: (i) the premiums observed in the analysis and (ii) the transactions observed in the

analysis.

       36.     With respect to Lazard’s engagement as financial advisor to the Special Committee,

the Registration Statement fails to disclose the amount of compensation Lazard received in the

past two years for its advisory and financial services to BAM and certain of its affiliates.

       37.     In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange




                                                 11
                Case 1:21-cv-03867 Document 1 Filed 04/30/21 Page 12 of 16




Act. Absent disclosure of the foregoing material information prior to the special unitholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                       CLAIMS FOR RELIEF

                                               COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          38.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          39.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with unitholders shall not contain “any statement which,

at the time and in the light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in order to make

the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          40.     Defendants have issued the Registration Statement with the intention of soliciting

unitholder support for the Proposed Transaction. Each of the Defendants reviewed and authorized

the dissemination of the Registration Statement and the use of their name in the Registration

Statement, which fails to provide critical information regarding, among other things, the financial

projections that were prepared by the Company and relied upon by the Board in recommending

the Company’s unitholders vote in favor of the Proposed Transaction.

          41.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed



                                                   12
                Case 1:21-cv-03867 Document 1 Filed 04/30/21 Page 13 of 16




to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to unitholders although they could have done so without extraordinary effort.

          42.     Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.       The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.      Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives.

          43.     The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                               COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          44.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          45.     The Individual Defendants acted as controlling persons of BPY within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as directors of



                                                   13
             Case 1:21-cv-03867 Document 1 Filed 04/30/21 Page 14 of 16




BPY, and participation in and/or awareness of the Company’s operations and/or intimate

knowledge of the incomplete and misleading statements contained in the Registration Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of BPY, including the content and dissemination of the

various statements that Plaintiff contends are materially incomplete and misleading.

       46.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       47.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of BPY, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Registration Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Registration Statement.

       48.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       49.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.




                                                 14
                Case 1:21-cv-03867 Document 1 Filed 04/30/21 Page 15 of 16




          50.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          51.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.      Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.      Granting such other and further equitable relief as this Court may deem just and

proper.




                                                   15
          Case 1:21-cv-03867 Document 1 Filed 04/30/21 Page 16 of 16




                                       JURY DEMAND

      Plaintiff demands a trial by jury.

Dated: April 30, 2021                           MELWANI & CHAN LLP

                                           By: /s/ Gloria Kui Melwani
                                               Gloria Kui Melwani (#5661)
                                               1180 Avenue of the Americas, 8th Fl.
                                               New York, New York 10036
                                               Tel: (212) 382-4620
                                               Email: gloria@melwanichan.com

                                                Attorneys for Plaintiff




                                              16
